Case 7:14-cr-00768-VB Document 503 Filed 10/23/20 Page 1 of 2

Copies Caesphcil™ ale a

Chane OF Ganspil Briccetti

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pon neneenenceeeeee nee x
MYKAI DAVIS, :
Petitioner,
ORDER
Vv.
18 CV 1308 (VB)
UNITED STATES OF AMERICA, : S2 14 CR 768-05 (VB)
Respondent. :
--- --X

 

On October 21, 2020, the Court received a “Motion for Extension of Time on Appeal,”
submitted by petitioner Mykai Davis, who is proceeding pro se. Petitioner’s motion is dated
October 12, 2021. (Doc. #65 in 18cv1308).

For the following reasons, the motion is GRANTED.

On July 21, 2020, judgment was entered with respect to petitioner’s motion under 28
U.S.C. § 2255 to vacate, set aside or correct his sentence. The Section 2255 motion was granted
in part and denied in part. (Doc. #64 in 18cv1308). A copy of the Judgment as well as a copy of
the Clerk’s Notice of Right to Appeal, which was attached to the Judgment, was mailed to
petitioner.

Rule 4(a)(1) of the Federal Rules of Appellate Procedure provides that a notice of appeal
must be filed with the district clerk within 60 days after the entry of judgment if one of the
parties is the United States. And Rule 4(a)(5) provides that the “district court may extend the
time to file a notice of appeal if. . . a party so moves no later than 30 days after the time
prescribed by this Rule 4(a) expires.”

Here, because the judgment was entered on July 21, 2020, and because the United States
is a party, the deadline for filing a notice of appeal was September 21, 2020,! and the deadline
for moving to extend the time to file a notice of appeal was October 21, 2020. Therefore,
because the motion to extend the time to file a notice of appeal was filed on October 21, 2020,
the motion is timely.

Fed. R. App. P. 4(a)(5)(A)(ii) requires that the party seeking an extension of time to file a
notice of appeal must show excusable neglect or good cause. Here, liberally construed,
petitioner’s motion states that petitioner mistakenly submitted his notice of appeal to the U.S.
Court of Appeals for the Second Circuit rather than to the District Court as he was directed to do
by the Clerk’s Notice of Right to Appeal, and that the circuit court clerk claims that it did not
receive the notice. Although petitioner has submitted no documentary proof to support his

 

| 60 days after July 21 was September 19. However, September 19, 2020, was a Saturday,
so by operation of law the sixtieth day was Monday, September 21, 2020.

1

 

 
Case 7:14-cr-00768-VB Document 503 Filed 10/23/20 Page 2 of 2

assertion that he sent the notice of appeal to the court of appeals, given the special solicitude
normally afforded pro se litigants, the Court accepts as true petitioner’s assertion. That being the
case, petitioner has demonstrated good cause for his failure to timely file his notice of appeal
with the district court clerk.

Accordingly, the motion for an extension of time to file the notice of appeal is
GRANTED.

The Clerk is instructed to accept for filing the Notice of Appeal attached to petitioner’s
motion as of October 21, 2020, which is the date petitioner’s motion was filed in this Court.

Chambers will mail a copy of this Order to petitioner at the following address:

Mykai Davis, Reg. No. 71995-054
MCC New York

Metropolitan Correctional Center
150 Park Row

New York, NY 10007

Dated: October 23, 2020
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge
